 In the Matter of LEBANON LAUNDRY AND DRY CLEANERS, EMPLOYERandINTERNATIONAL HOD CARRIERS, BUILDING AND COMMON LABORERSUNION OF AMERICA, LOCAL 843, A. F. L., PETITIONERCase No. 17-RC-267.Decided January 31,1919DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearing officerof the National Labor Relations Board.The hearing officer's rulingsmade at the hearingare free fromprejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :THE BUSINESS OF THE EMPLOYERThe Employer, an individually owned laundry and dry cleaningestablishment, operates its only plant at Lebanon, Missouri.During 1947, the Employer had operating expenses of approxi-mately $55,000, of which approximately $1,000 represented suppliesand equipment shipped to it from outside the State.The balance ofthe Employer's purchases, and its payments for services and labor,were all made within the State.The record does not reflect howmuch, if any, of the Employer's purchases made within the Staterepresented products which originated outside the State.During 1947, the Employer received income from services in theapproximate amount of $52,000, all of which was received from cus-tomers who resided in Missouri.The Employer services no customersengaged in interstate commerce.The Employer asserts that it is not engaged in commerce within themeaning of the Act.Although we do not necessarily agree with theEmployer's contention, we believe that, in view of the relatively small*Chairman Herzog and MembersHouston and Gray.81 N. L. R. B., No. 69.405 06DECISIONS OF NATIONALLABOR RELATIONS BOARDout-of-State purchases and the absence of any out-of-State customers,or customers engaged in interstate commerce, it would not effectuatethe policies of the Act to assert jurisdiction in this case.Accordingly,we shall dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it herebyis, dismissed.